IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1936
                              Filed June 5, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEANGELO DESHAWN BROOKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Jason A. Burns,

District Associate Judge.



      DeAngelo Brooks appeals the sentence imposed on his conviction for

assault causing bodily injury or mental illness. AFFIRMED.



      Lanny M. Van Daele of Van Daele Law, LLC, North Liberty, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, Judge.

       DeAngelo Brooks appeals the sentence imposed after he pled guilty to

assault causing bodily injury or mental illness, in violation of Iowa Code section

708.2(1) and 708.2(2) (2017), a serious misdemeanor.             The district court

sentenced Brooks to serve 365 days in the county jail with all but thirty days

suspended. On appeal, Brooks argues the district court abused its discretion in

sentencing him to thirty days in jail.

       When, as here, the sentence imposed is within the statutory limits, it “is

cloaked with a strong presumption in its favor, and will only be overturned for an

abuse of discretion or the consideration of inappropriate matters.”         State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “A district court abuses its discretion

when it exercises its discretion on grounds clearly untenable or to an extent clearly

unreasonable, which occurs when the district court decision is not supported by

substantial evidence or when it is based on an erroneous application of the law.”

State v. Wickes, 910 N.W.2d 554, 564 (Iowa 2018) (cleaned up).

       The court is to select the sentence that “will provide [the] maximum

opportunity for the rehabilitation of the defendant, and for the protection of the

community from further offenses by the defendant and others.”            Iowa Code

§ 901.5. “In exercising its discretion, the district court is to weigh all pertinent

matters in determining a proper sentence, including the nature of the offense, the

attending circumstances, the defendant’s age, character, and propensities or

chances for reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). It must

then determine the appropriate sentence based on the individual factors of each

case, though no single factor alone may be determinative. See id.
                                          3


       Brooks does not suggest the district court considered inappropriate factors,

nor does he claim the court failed to provide adequate reasons for the sentence

imposed. The sum and substance of his argument is that “the district court abused

its discretion in providing a 30-day jail sentence based on the facts of the incident

and the other factors of Brooks’ sentence.” Such a skimpy argument could be

considered a waiver of the issue. See Iowa R. App. P. 6.903(2)(g)(3) (requiring

appellant’s brief to contain argument section presenting contentions and the

reasons for them with citations to authority relied on and stating “[f]ailure to cite

authority in support of an issue may be deemed waiver of that issue”); Richardson

v. Neppl, 182 N.W.2d 384, 390 (Iowa 1970) (“A proposition neither assigned nor

argued presents no question and need not be considered by us on review.”).

Nevertheless, we address the merits of Brooks’s claim.

       In imposing the sentence, the district court stated:

               Mr. Brooks, I’ve had the chance to look through your criminal
       history, which has included that deferred judgment [for a felony level
       offense in 2014] that I was speaking about before. I’m not taking into
       account any dismissed criminal charges or any other charges for
       which there was no conviction or guilty plea entered.
               Mr. Brooks, the—there is a victim impact statement on file
       which the Court did review prior to the sentencing hearing today.
       During your plea of guilt on that charge, when you entered a plea of
       guilty to Assault Causing Bodily Injury, you did acknowledge in that
       that—essentially, that the Minutes of Testimony are sufficient to
       support the factual basis for this charge, as well. It appears, at least,
       that there was a pretty significant injury, that the protected party had
       to be taken for medical treatment in this case. This is not your first
       charge of assault on your record, either. And for those reasons and
       those reasons alone, I am going to follow the recommendation of the
       State today.
                                        4


Substantial evidence supports the sentence imposed by the district court, and the

court provided sufficient reasons for the sentence and properly applied the law in

imposing it. We find no abuse of discretion.

      Although Brooks would have preferred a different sentence, namely, thirty

days in jail, suspended, and one year self-supervised probation, “mere

disagreement with the sentence imposed, without more, is insufficient to establish

an abuse of discretion.” State v. Pena, No. 15-0988, 2016 WL 1133807, at *1

(Iowa Ct. App. Mar. 23, 2016).

      The district court acted within its discretion in imposing Brooks’s sentence,

and we affirm.

      AFFIRMED.